ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                        )
                                                   )
Johnson Controls Government Systems, LLC           )   ASBCA No. 62575
                                                   )
Under Contract Nos.    DEA M3609GO29036            )
                       D.O. N39430-15-F-1626       )

APPEARANCE FOR THE APPELLANT:                          Ron R. Hutchinson, Esq.
                                                        Doyle & Bachman, LLP
                                                        Arlington, VA

APPEARANCES FOR THE GOVERNMENT:                        Craig D. Jensen, Esq.
                                                        Navy Chief Trial Attorney
                                                       Russell A. Shultis, Esq.
                                                        Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: October 27, 2020



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62575, Appeal of Johnson Controls
Government Systems, LLC, rendered in conformance with the Board’s Charter.

      Dated: October 27, 2020



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals